not be conducted by an independent interpreter," Baltazar-Monterrosa v.
                State. 122 Nev. 606, 609, 137 P.3d 1137, 1139 (2006), but argues that the
                detective's interpretation of his statements was the only translation heard
                by the jury and that the detectives were biased and had an interest in the
                outcome, see NRS 50.054(1)(c), (d). Appellant failed to object below, so we
                review for plain error. See Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d
                465, 477 (2008). "Under that standard, an error that is plain from a
                review of the record does not require reversal unless the defendant
                demonstrates that the error affected his or her substantial rights, by
                causing actual prejudice or a miscarriage of justice."        Id. (internal
                quotation marks omitted). We conclude that appellant fails to allege, let
                alone demonstrate, that there was error or that he was actually prejudiced
                or suffered a miscarriage of justice as he does not allege that the
                detective's translation of his statements was inaccurate.
                            Third, appellant claims that the district court abused its
                discretion by allowing the State to amend the information during trial to
                conform to the evidence presented.' The district court "may permit an
                indictment or information to be amended at any time before verdict or
                finding if no additional or different offense is charged and if substantial


                       'The record before this court does not contain the information or the
                amended information. See NRAP 30(b)(2)(A), (b)(3); Greene, 96 Nev. at
                558, 612 P.2d at 688. However, the transcripts of the trial show that the
                State sought to change the language in one of the theft counts from an
                allegation that appellant convinced the victim to give him a check for
                $120,000, made out to a casino, in order to earn points and to be able to
                recover the money at any time, to an allegation that appellant convinced
                the victim to give him a check for $120,000, made out to a casino, in order
                to get her money back.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                rights of the defendant are not prejudiced," NRS 173.095(1), and we
                review the district court's determination for an abuse of discretion, Viray
                v. State, 121 Nev. 159, 162, 111 P.3d 1079, 1081 (2005). The district court
                determined that the proposed amendment, made prior to the close of the
                State's case-in-chief, conformed to the statement of the victim on direct
                examination, that appellant had an opportunity to, and did, cross-examine
                the victim about the statement, that the amendment did not add or create
                new charges but rather reflected the victim's statement as to why
                appellant asked for the check, that the amendment maintained a charge of
                theft based on material misrepresentation for the same amount, and that
                appellant was not prejudiced by the amendment. We conclude the district
                court did not abuse its discretion. See Shannon v. State, 105 Nev. 782, 783
                P.2d 942 (1989) (allowing a mid-trial amendment as to the factual
                sequence of the crime); see also Green v, State, 94 Nev. 176, 177, 576 P.2d
                1123, 1123 (1978) (finding defendant's substantial rights were prejudiced
                when the information was amended after the defendant relied on cross-
                examination to show that he did not commit the act alleged in the
                information and after the defendant rested without presenting any
                evidence).
                              Having considered appellant's claims and concluded that no
                relief is warranted, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                  , C. J.




SUPREME COURT
                 air
                Parraguirre                               Douglas k

     OF
   NEVADA
                                                     3
(0) 1947A exo
                     cc: Hon. Douglas W. Herndon, District Judge
                          Coyer Law Office
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    4C444